 

Case 20-10752-abl Doc 68 Entered 08/18/20 13:57:08 Page 1 of 2

LENARD E. SCHWARTZER

2850 S. Jones Blvd., Ste 1
Las Vegas, NV 89146
(702) 307-2022
Trustee
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re Case No. BK-S 20-10752-ABL

JIMENEZ ARMS, INC.

IN PROCEEDINGS UNDER CHAPTER 7

NOTICE OF HEARING APPLICATION FOR
COMPENSATION FOR GENSKE,
MULDER & COMPANY, LLP

Debtor. Date: September 17, 2020
Time: 11:00 a.m.

Place: Foley Bldg., Third Floor

 

i a ll

NOTICE IS HEREBY GIVEN that an APPLICATION FOR COMPENSATION FOR
GENSKE, MULDER & COMPANY, LLP was filed with the above-entitled Court by LENARD E.
SCHWARTZER, Chapter 7 Trustee. The Application seeks to pay GENSKE, MULDER &
COMPANY, LLP $1,960.00 for the preparation of a 2009 federal tax return.

fftfl
fiitl
/ftfl

Any Opposition must be filed pursuant to Local Rule 9014(d)(1).

Local Rule 9014(d)(1): “Except as set out in subsection (3) below, any opposition to
a motion must be filed, and service of the opposition must be completed on the
movant, no later than fourteen (14) days preceding the hearing date for the motion,
The opposition must set forth all relevant facts and any relevant legal authority. An
opposition must be supported by affidavits or declarations that conform to the
provisions of subsection (c) of this rule."

 
oP)

an

6

 

 

Case 20-10752-abl Doc 68 Entered 08/18/20 13:57:08 Page 2 of 2

 

the person who sent you this notice.

and

 

the hearing.

If you object to the relief requested, you must file a WRITTEN response to
this pleading with the Court. You must also serve your written response on

If you do not file a written response with the court, or if you do not serve
your written response on the person who sent you this notice, then:
* The court may refuse to allow you to speak at the scheduled hearing;

* The court may rule against you without formally calling the matter at

 

 

NOTICE IS FURTHER GIVEN that the hearing on the Application may be continued

without further notice.

NOTICE IS FURTHER GIVEN that the hearing on the Application will be held before

a United States Bankruptcy Judge in the Foley Building, 300 Las Vegas Boulevard South, a

Floor, Las Vegas, Nevada, on September 17, 2020, at the hour of 11:00 a.m.

Dated: August 18, 2020

 

 

LENARD E. SCHWARTZER, Trustee

 
